Citation Nr: 0630259	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-43 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

Entitlement to an evaluation in excess of 10 percent for 
chronic low back strain, from January 28, 2004, to November 
3, 2004.

Entitlement to an evaluation in excess of 20 percent for 
chronic low back strain, from November 4, 2004, forward.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from February 1955 to 
January 1958 and April 1962 through November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision in which 
the RO denied the veteran's claim for a rating in excess of 
10 percent for chronic low back strain.  The veteran filed 
his claim for an increased evaluation on January 28, 2004.  
He filed a notice of disagreement (NOD) in July 2004, and the 
RO issued a statement of the case (SOC) in October 2004.  The 
appellant filed a substantive appeal (via VA Form 9, Appeal 
to Board of Veterans' Appeals) in November 2004.

Subsequently, in a February 2005 rating decision, the RO 
granted a 20 percent evaluation for low back strain from 
November 4, 2004, based on medical evidence dated at that 
time which the RO determined evidenced an increase in 
severity of the low back disability.  Inasmuch as two 
different evaluations have been assigned since the veteran 
filed his claim for an increased evaluation in January 2004, 
staged ratings will be considered, as shown on the first 
page, above.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); Meeks v West, 12 Vet. App. 352 (1999).

This case was previously before the Board in November 2005, 
at which time it was remanded in accordance with the 
veteran's request for a Travel Board hearing.  In July 2006, 
the veteran presented testimony at a hearing held before the 
undersigned Veterans Law Judge, a transcript of which is of 
record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board believes the record as it stands is incomplete and 
therefore inadequate for the purpose of rendering a fully 
informed decision as to the veteran's increased rating claim 
for his low back disorder.  Where the record before the Board 
is inadequate to render a fully informed decision, a remand 
to the RO is required in order to fulfill its statutory duty 
to assist the veteran to develop the facts pertinent to the 
claim.  See Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In his July 2006 hearing testimony, the veteran reported that 
his primary treatment for back problems was provided by Dr. 
S. at Charleston Air Force Base (AFB).  During the hearing, 
he reported that he had last been treated there 6 months 
prior to the hearing, or in approximately January 2006, and 
believed that those treatment records were on file.  However, 
a review of the file by the Board reveals that, in fact, the 
most recent medical report of record from Charleston AFB/Dr. 
S. was dated in November 2004.  Accordingly, as the veteran 
has testified to the effect that more recent records exist, 
the Board believes that these pertinent records should be 
sought, so that a complete evidentiary record can be compiled 
for appellate review.  

The record also reflects that the veteran receives treatment 
at the VAMC in Charleston, SC.  Records from that facility 
are currently of record through February 1, 2006.  The Board 
will request the most recent VA records from that date 
forward.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is requested to obtain the 
veteran's medical records pertaining 
to treatment of his low back 
disability and related symptoms from 
Charleston AFB (where he is primarily 
treated by Dr. S.) dated from 
November 2004 forward.  After the 
veteran has signed the appropriate 
release form(s), those records should 
be obtained and associated with the 
claims folder.  All attempts to 
procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran 
and his representative are to be 
notified of unsuccessful efforts in 
this regard, in order that the 
veteran may be provided the 
opportunity to obtain and submit 
those records for VA review.

2.  The RO is asked to obtain VA 
medical records dated from February 
1, 2006, forward, pertaining to the 
veteran's low back disorder, 
including any
X-ray studies.  

3.  After completing the requested 
action, and any additional 
notification and/or development 
deemed warranted, the RO should 
readjudicate the claim by evaluating 
all evidence obtained after the last 
supplemental statement of the case 
(SSOC) was issued in June 2006.  If 
any benefits sought on appeal remain 
denied, the RO must furnish the 
veteran an appropriate SSOC and allow 
him a reasonable period of time to 
respond.  The SSOC must contain 
notice of all relevant actions taken 
on the claim for benefits, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal, including VCAA 
and any other legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).



